Citation Nr: 1311725	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  10-48 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a sleep disorder, claimed as sleep apnea.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from January 1990 to February 1994.  Thereafter, he had extensive service in the Navy Reserve.  His unit was called to active duty from October 2004 to October 2005 in support of Operation Enduring Freedom.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2010 RO rating decision.  

After reviewing the record, the Board finds that additional development of the evidence is necessary prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the RO for additional action.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for sleep apnea.  

During VA outpatient treatment in February 2010, the Veteran complained of snoring and obstructive sleep apnea.  A polysomnogram was ordered, and in April 2010, the Medical Director for the VA Connecticut Center for Sleep Medicine stated that the results of the Veteran's sleep study had shown evidence of sleep apnea with a good response to CPAP.  The report of that sleep study has not been associated with the claims folder; however, it could well be relevant to the Veteran's claim.  

In July 2010, a second VA sleep study confirmed that the Veteran had complex sleep apnea.  It was noted that he had presented with obstructive sleep apnea in the 1990's.  However, the VA records currently on file do not show treatment prior to February 2010.  Records of earlier treatment could also be relevant to the Veteran's claim.

To date, the Veteran has not been scheduled for a VA examination to determine the nature and etiology of his sleep apnea.  

In light of the foregoing discussion, further development of the record is warranted prior to further consideration by the Board. Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran furnish the name and address of all health care providers, both VA and non-VA, who have treated him for sleep apnea.  Also request that he provide the dates of that treatment.  This should include, but is not limited to, reports of his VA treatment in the 1990's and the report of his sleep study performed at the VA Connecticut Center for Sleep Medicine sometime from February through April 2010.  

Efforts to obtain such records from a federal department or agency must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).  

If the requested records are held by a health care provider not affiliated with the federal government, and those records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2012).

2.  When the actions in part 1 have been completed, schedule the Veteran for a pulmonary examination to determine the nature and etiology of any sleep disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a sleep disorder(s) is diagnosed, the examiner must identify and explain the elements supporting each diagnosis.  

The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that any identified sleep disorder is the result of disease or injury incurred in or during service.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012). 

In the event that the Veteran does not report for the aforementioned examination, a copy of the notice informing him of the date, time and location of the examination must be associated with the claims folder.  If the notice was returned by the Post Office as undeliverable, that fact must be noted in writing and also associated with the claims folder.  

3.  When the actions requested in parts 1 and 2 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for a sleep disorder, claimed as sleep apnea.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

(CONTINUED ON NEXT PAGE)
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


